Citation Nr: 0514193	
Decision Date: 05/24/05    Archive Date: 06/01/05

DOCKET NO.  02-13 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for diabetes mellitus.  

2.  Entitlement to service connection for bladder cancer due 
to herbicide exposure.  


ATTORNEY FOR THE BOARD

M. Cooper, Counsel


INTRODUCTION

The veteran had active service from September 1967 to May 
1969 and from May 1975 to June 1976.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 2002 rating decision of the San Diego, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO), which assigned an initial rating of 20 percent 
for diabetes mellitus, after granting service connection for 
this disability, and which denied entitlement to service 
connection for bladder cancer as due to herbicide exposure.  

The Board remanded the case in November 2003 for further 
development, and the case was returned to the Board in March 
2005.  

The issue of entitlement to a higher initial rating for 
diabetes mellitus is addressed in the remand that follows the 
order section of this decision.


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam.  

2.  The veteran's bladder cancer is not etiologically related 
to herbicide exposure in service..  


CONCLUSION OF LAW

Bladder cancer due to herbicide exposure was not incurred in 
or aggravated by active duty nor may it be presumed that it 
was incurred or aggravated as a result of herbicide exposure 
during service.  38 U.S.C.A. §§ 1110, 1116, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and the regulations implementing the VCAA, 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2004), are applicable to the veteran's claim.  

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in his possession that 
pertains to the claim.  

In a January 2002 letter, prior to the adjudication of the 
veteran's claim, the veteran was provided the notice required 
under the VCAA and the implementing regulations.  Pursuant to 
the Board's remand directive, the veteran was provided 
another VCAA letter in February 2004.  Therefore, the Board 
is satisfied that VA has complied with the notice 
requirements of the VCAA and the implementing regulations.  

Moreover, record reflects that all available post-service 
medical evidence identified by the veteran have been 
obtained.  The veteran has not identified any outstanding 
evidence or information that could be obtained to 
substantiate his claims.  The Board is also unaware of any 
such outstanding evidence or information.  

Unfortunately, the service medical records pertaining to both 
periods of the veteran's active service are currently 
unavailable.  The RO has attempted to obtain the missing 
records, but without success.  It does not appear to the 
Board that any further searches would be productive.  
Furthermore, the veteran has been informed of the RO's 
failure to find the service medical records and asked to 
submit any such evidence in his possession, but again without 
result.  See Dixon v. Derwinski, 3 Vet. App. 261 (1992).  In 
any event, there is no contention that bladder cancer was 
manifested in service and it is clear from the medical 
evidence that it was initially diagnosed many years after 
service. 

The Board acknowledges that the veteran has not been afforded 
a VA examination to determine if his bladder cancer resulted 
from herbicide exposure in service.  In the Board's opinion, 
no such examination is required in this case.  In this 
regard, the Board notes that there is no competent evidence 
of record suggesting such a causal relationship.  In 
addition, as explained below, bladder cancer is not among the 
diseases subject to presumptive service connection on the 
basis of herbicide exposure because the credible evidence of 
an association between the occurrence of bladder cancer in 
humans and exposure to an herbicide agent does not equal or 
outweigh the credible evidence against the association.  See 
38 U.S.C.A. § 1116(b)(3).

Accordingly, the Board is also satisfied that VA has complied 
with the duty to assist requirements of the VCAA and the 
implementing regulations.
  
II.  Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease initially 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

38 U.S.C.A. § 1116(a) provides presumptive service connection 
on the basis of herbicide exposure for specified diseases 
manifested to a degree of 10 percent within a specified 
period in a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975.  It also provides presumptive service connection on the 
basis of herbicide exposure for each additional disease that 
the Secretary determines in regulations prescribed under this 
section warrants a presumption of service-connection by 
reason of having a positive association with exposure to an 
herbicide agent, and that becomes manifest within the period 
(if any) prescribed in such regulations in a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.

Whenever the Secretary determines, on the basis of sound 
medical and scientific evidence, that a positive association 
exists between (A) the exposure of humans to an herbicide 
agent, and (B) the occurrence of a disease in humans, the 
Secretary shall prescribe regulations providing that a 
presumption of service connection is warranted for that 
disease for the purposes of this section.  38 U.S.C.A. 
§ 1116(b)(1).

In making determinations for the purpose of this subsection, 
the Secretary shall take into account (A) reports received by 
the Secretary from the National Academy of Sciences under 
section 3 of the Agent Orange Act of 1991 [note to this 
section], and (B) all other sound medical and scientific 
information and analyses available to the Secretary.  In 
evaluating any study for the purpose of making such 
determinations, the Secretary shall take into consideration 
whether the results are statistically significant, are 
capable of replication, and withstand peer review.  
38 U.S.C.A. § 1116(b)(2).

An association between the occurrence of a disease in humans 
and exposure to an herbicide agent shall be considered to be 
positive for the purposes of this section if the credible 
evidence for the association is equal to or outweighs the 
credible evidence against the association.  38 U.S.C.A. 
§ 1116(b)(3).

Bladder cancer is not among the diseases specified in 
38 U.S.C.A. § 1116(a).  In addition, the Secretary has not 
determined, on the basis of sound medical and scientific 
evidence, that a positive association exists between (A) the 
exposure of humans to an herbicide agent, and (B) the 
occurrence of bladder cancer in humans.  See 38 C.F.R. 
§ 3.309(e). 

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.  

III.  Analysis

The veteran contends that service connection is warranted for 
bladder cancer because it was caused by his exposure to 
herbicides while serving in Vietnam.  The record confirms 
that he served in Vietnam.  The medical evidence shows that 
he was initially diagnosed with bladder cancer in 2001.  
There is no medical or scientific evidence of record 
suggesting that the cancer is etiologically related to the 
veteran's exposure to herbicides.  In addition, as noted 
above, bladder cancer is not one of the diseases subject to 
presumptive service connection on the basis of exposure to 
Agent Orange because the credible evidence of an association 
between the occurrence of bladder cancer in humans and 
exposure to an herbicide agent does not equal or outweigh the 
credible evidence against the association.  

In essence, the evidence of a nexus between the veteran's 
bladder cancer and his exposure to herbicides in service is 
limited to the veteran's own statements.  This is not 
competent evidence of the claimed nexus since laypersons, 
such as the veteran, are not qualified to render an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

In light of these circumstances, the Board must conclude that 
the preponderance of the evidence is against the veteran's 
claim.  


ORDER

Entitlement to service connection for bladder cancer due to 
herbicide exposure is denied.  


REMAND

Pursuant to the Board's remand directive, the veteran was 
afforded a VA examination in August 2004 to determine the 
current degree of severity of his diabetes mellitus.  
Although his diabetes was noted to be in remission, he was 
found to have diabetic complications of cataracts, peripheral 
neuropathy, arteriosclerosis of the small blood vessels of 
the toes and feet, and nephropathy with mild renal 
insufficiency.  The veteran was also afforded a VA eye 
examination in August 2004.  Although the report of the eye 
examination provides sufficient information for rating the 
veteran's cataracts, the current medical evidence does not 
provide sufficient information for the purpose of determining 
the appropriate ratings for the other complications of the 
veteran's diabetes.  Moreover, in the supplemental statement 
of the case, the RO stated that the complications of the 
diabetes were noncompensable without explaining the basis for 
this determination or informing the veteran of the criteria 
for evaluating the complications.

In light of these circumstances, this case is REMANDED to the 
RO via the Appeals Management Center (AMC) , in Washington, 
D.C., for the following actions:

1.  The veteran should be requested to 
provide any pertinent evidence in his 
possession and to either provide a copy 
of any medical records, not already of 
record, pertaining to treatment or 
evaluation of his diabetes during the 
period of this claim or to provide the 
identifying information and any 
authorization necessary to enable the RO 
to obtain such evidence on his behalf.

2.  The RO should undertake appropriate 
development to obtain any pertinent 
evidence identified but not provided by 
the veteran.  If the RO is unsuccessful 
in its efforts to obtain any such 
evidence, it should so inform the veteran 
and his representative and request them 
to submit the outstanding evidence.

3.  Then, the veteran should be afforded 
VA examinations by a physician or 
physicians with appropriate expertise to 
determine the current degree of severity 
of his diabetes mellitus and all 
complications thereof.  The claims 
folders must be made available to and 
reviewed by the examiner(s), and any 
indicated studies should be performed.  
The RO or the AMC should ensure that all 
information required for rating the 
veteran's diabetes and the complications 
thereof is provided by the examiner(s).

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the veteran's claim for a 
higher initial rating for diabetes 
mellitus.  It should separately rate 
compensable complications of the diabetes 
mellitus unless they are part of the 
criteria used to support a 100 percent 
evaluation.  If it determines that any 
complications are noncompensable, the 
reasons for the determination should be 
explained.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, a supplemental statement of 
the case with the schedular criteria for 
evaluating the complications of the 
diabetes mellitus should be issued to the 
veteran and his representative and they 
should be afforded the requisite 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


